IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA                 : No. 85 EM 2019
                                             :
                                             :
                 v.                          :
                                             :
                                             :
RASHAWN DIXSON                               :
                                             :
                                             :
PETITION OF: TERI B. HIMEBAUGH               :



                                       ORDER



PER CURIAM

      AND NOW, this 15th day of October, 2019, in consideration of the Motion for Leave

to Withdraw as Counsel, this matter is REMANDED to the Court of Common Pleas of

Philadelphia County for that court to determine whether Rashawn Dixson’s present

counsel should be permitted to withdraw.

      The Court of Common Pleas of Philadelphia County is DIRECTED to enter its

order regarding this remand within 60 days and to promptly notify this Court of its

determination.